Case 3:20-cr-00042-GMG-RWT Document 58 Filed 04/07/21 Page 1 of 4 PageID #: 394




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



 UNITED STATES OF AMERICA,

 v.                                                            Criminal No. 3:20CR42
                                                               (Chief Judge Groh)
 TIMOTHY JOHN WATSON,

                    Defendant.



                           PRELIMINARY ORDER OF FORFEITURE

         Pursuant to Title 26, United States Code, Section 5861, incorporated by Title 28, United

 States Code, Section 2461(c), the Court having made the findings of fact and conclusions of law

 enumerated below, it is hereby ORDERED that defendant, who has pled guilty to violating Title

 26, United States Code, Section 5861, forfeit to the United States the following property, which is

 directly subject to forfeiture:

              •   Various Machine Gun Conversion Parts/Devices and Silencer Parts [CATS ID: 21-
                  FBI-002643].

         1.       On November 17, 2020, the grand jury returned an Indictment charging that the

 defendant violated Title 26, United States Code, Section 5861. The Forfeiture Allegation in the

 Indictment contains notice to the defendant that the government intends to forfeit property in this

 criminal case.

         2.       Title 26, United States Code, Section 5861, incorporated by Title 28, United States

 Code, Section 2461(c), mandates forfeiture of any firearm and any ammunition involved in or used

 in any knowing violation of Title 26, United States Code, Section 5861, including but not limited
Case 3:20-cr-00042-GMG-RWT Document 58 Filed 04/07/21 Page 2 of 4 PageID #: 395




 to, machine gun conversion devices for AR-15 style rifles, also known as “drop auto sears,” and a

 firearm silencer.

        3.       On March 16, 2021, during the Rule 11 hearing, the defendant pled guilty to Count

 Four of the Indictment, alleging the defendant violated Title 26, United States Code, Section 5861.

 The plea agreement includes the forfeiture of the following property, which defendant stipulated

 is property involved in the offense of conviction:

             •   Various Machine Gun Conversion Parts/Devices and Silencer Parts [CATS ID: 21-
                 FBI-002643].

        4.       The record made during the Rule 11 hearing established the requisite nexus

 between the offense of conviction and the above-specified property, which was involved in the

 offense of conviction:

                 IT IS FURTHER ORDERED:

        The United States Marshal or any designee is authorized to seize any forfeited property

 that is not already in the government’s custody and control, and is also authorized to retain physical

 custody and control of any forfeited property that has previously been seized by any law

 enforcement agency.

        The United States shall publish notice of this Order and of the government’s intent to

 dispose of the forfeited property in such manner as the Attorney General may direct, and shall send

 notice to any person who reasonably appears to be a potential claimant with standing to contest

 the forfeiture of specified property in the ancillary proceeding.

        Any person, other than the above named defendant, asserting a legal interest in the subject

 property may, within thirty days of the final publication of notice or receipt of written notice,

 whichever is earlier, petition the Court for a hearing without a jury to adjudicate the validity of his

                                                   2
Case 3:20-cr-00042-GMG-RWT Document 58 Filed 04/07/21 Page 3 of 4 PageID #: 396




 alleged interest in the subject property, and for an amendment of the order of forfeiture, pursuant

 to Title 21, United States Code, Section 853(n)(2), as incorporated by Title 28, United States Code,

 Section 2461(c).

         Any petition filed by a third party asserting an interest in the subject property shall be

 signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

 petitioner's right, title, or interest in the subject property, the time and circumstances of the

 petitioner's acquisition of the right, title or interest in the subject property, and any additional facts

 supporting the petitioner's claim and the relief sought.

         Within thirty days after a third party petition is filed, the United States may advise the

 Court of whether it intends to file a motion to dismiss such petition for lack of standing, for failure

 to state a claim, or for any other lawful reason. Upon filing its notice of intent to file a motion to

 dismiss, the United States may conduct discovery authorized by the Federal Rules of Civil

 Procedure to develop facts relative to the contemplated motion to dismiss.

         If the United States does not notify the Court of its intent to file a motion to dismiss within

 thirty days of the filing of a petition, or within that thirty day period notifies the Court that it will

 not be filing a motion to dismiss, the parties may then conduct discovery under the Federal Rules

 of Civil Procedure to resolve factual issues relevant to the ancillary proceeding that will be

 conducted by the Court.

         If the Court denies a government motion to dismiss, or otherwise disposes of the motion

 without dismissing the petition, the parties may then conduct discovery under the Federal Rules of

 Civil Procedure to resolve factual issues relevant to the ancillary proceeding that will be conducted

 by the Court.


                                                     3
Case 3:20-cr-00042-GMG-RWT Document 58 Filed 04/07/21 Page 4 of 4 PageID #: 397




        The determination of whether a third party has an interest in property specified herein is

 deferred until a claim is filed in an ancillary proceeding under Rule 32.2(c). If no third party

 files a timely petition, or if any if any timely filed petition is withdrawn, this Preliminary Order

 of Forfeiture shall become the Final Order of Forfeiture rendering to the government clear title to

 all specified property, which the Court finds the convicted defendant.

        This Order of Forfeiture shall become final regarding the defendant at the time of

 sentencing, and will be made part of the sentence by incorporating this Order by reference in the

 judgment. The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary.

        SO ORDERED.

               April 7, 2021
        DATED:_____________________



                                                       ______________________________
                                                       GINA M. GROH
                                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                   4
